Citation Nr: 0904487	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period from May 16, 2001 to November 3, 2003, 
entitlement to a disability evaluation in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than May 16, 
2001, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1971.  His awards and decorations include a Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and December 2004 Decision 
Review Officer (DRO) decisions of the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In the May 2004 decision, a DRO granted service connection 
for PTSD, and assigned a 10 percent evaluation, effective May 
16, 2001.

In the December 2004 decision, a DRO increased the evaluation 
for PTSD from 10 to 30 percent, effective May 16, 2001; and 
increased the evaluation for PTSD to 70 percent, effective 
November 4, 2003.  

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the pre-conference hearing, and again on the record 
during the hearing, the Veteran and his representative noted 
that the veteran is satisfied with the current 70 percent 
evaluation assigned for his PTSD, thus the issue of 
entitlement to an evaluation in excess of 70 percent for PTSD 
is not for appellate consideration.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a Veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).




FINDINGS OF FACT

1.  For the period from May 16, 2001, to November 3, 2003, 
the Veteran's service-connected PTSD was primarily manifested 
by a depressed mood, chronic sleep impairment, and 
nightmares.  Symptoms associated with this service-connected 
disability, however, do not include a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; and impaired abstract 
thinking.  

2.  The Veteran's claim for PTSD was denied by the RO in 
October 1981; the Veteran did not appeal such decision and it 
became final.

3.  The Veteran has not submitted evidence tending to show 
that his service-
connected PTSD requires frequent hospitalization, is unusual, 
or causes marked interference with employment.

4.  An informal claim to reopen the previously denied service 
connection claim for PTSD was received at the RO on May 16, 
2001.  

5.  There is no communication from the Veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim to reopen a service connection 
claim for PTSD subsequent to the final October 1981 rating 
decision and prior to May 16, 2001.


CONCLUSIONS OF LAW

1.  For the period from May 16, 2001 to November 3, 2003, the 
criteria for an evaluation in excess of 30 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 
9411 (2008).

2.  There is no legal entitlement to an effective date 
earlier than May 16, 2001, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and to assist claimants.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
ordinarily required to notify the claimant and his/her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.   

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.

Here, the Veteran's increased rating and earlier effective 
date claims essentially fall within this fact pattern.  
Following receipt of notification of the May 2004 grant of 
service connection for PTSD, the Veteran perfected a timely 
appeal of the initially assigned 10 percent evaluation for 
this service-connected disability, as well as the effective 
date assigned for the grant of service connection.  After 
receiving notice of the December 2004 award of an increased 
evaluation to 30 percent for PTSD, effective May 16, 2001 to 
November 3, 2003, the Veteran perfected a timely appeal with 
respect to the evaluation date assigned therein and the 
effective date for the grant of service connection.  Thus, no 
section 5103(a) notice is required for the Veteran's 
increased rating and earlier effective date claims.  As 
section 5103(a) no longer applies to the Veteran's appeal- 
including in particular his increased rating claim-the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating and earlier effective date issues on 
appeal.  All relevant treatment records adequately identified 
by the Veteran have been obtained and associated with his 
claims folder.  He has been accorded pertinent VA 
examinations.

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the Veteran's increased rating and 
earlier effective date claims is required.  The Board will 
proceed to consider the Veteran's claims for an evaluation in 
excess of 30 percent for his service-connected PTSD for the 
period from May 16, 2003, to November 3, 2003, and for an 
effective date earlier than May 16, 2001, for the award of 
service connection, based on the evidence of record.

II.  Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As noted above, the Veteran is satisfied with the 70 percent 
evaluation assigned for his PTSD, effective November 4, 2003.  
At issue here is entitlement to an evaluation in excess of 30 
percent for the period from May 16, 2001 to November 3, 2003.

A 30 percent evaluation under Diagnostic Code 9411 is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The next higher evaluation, 50 percent, is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

In this case, the evidence dated during the applicable time 
period that is relevant to the severity of the Veteran's PTSD 
includes a September 2001 treatment note.  According to that 
note, the Veteran presented for a private psychiatric 
evaluation; he complained of feeling overwhelmed.  He also 
reported sleep disturbances.  Axis I diagnosis was major 
depressive disorder, recurrent.  His GAF score was 50.  

According to a VA Mental Health Triage note dated in August 
2002, the Veteran complained of having nightmares, irregular 
sleep, and depression.  He indicated that he wanted to see 
someone in the PTSD clinic.  Assessment, in pertinent part, 
was alcohol abuse, rule out PTSD.  The Veteran was referred 
to the Platinum Team for consultation.

In September 2002, the Veteran presented for a psychiatric 
consultation.  He reported sleep disturbances, "feeling 
moody," irritability, and increased anxiety.  On mental 
status examination, the Veteran was oriented times four.  He 
was pleasant and cooperative.  His thought processes were 
logical, goal directed, and coherent.  There were no suicidal 
or homicidal ideations.  His judgment and insight were 
regarded as good.  Axis I diagnosis was PTSD.  His GAF score 
was 75.

In December 2002 and February 2003, the Veteran presented to 
the VA Mental Health clinic and reported financial concerns.  
On examination, he was alert, and oriented times four.  His 
speech was normal as to tone, volume, and speed.  He was 
pleasant and cooperative.  His mood was fair.  His thought 
processes were logical, goal directed, and coherent.  There 
was no evidence of suicidal or homicidal ideation.  His 
judgment and insight were regarded as good.  It was 
recommended that he continue his medications, stop drinking 
alcohol, and return to the clinic in 8 weeks.

On October 2003 VA PTSD examination, the Veteran was 
cooperative, goal oriented, and oriented as to time, place, 
and person.  He was able to organize his mood and express 
himself.  His affect and speech were regarded as normal.  His 
mood was described as "mildly down."  There was no evidence 
of psychosis, delusions, hallucinations, or organicity.  The 
Veteran's intellect was regarded as average.  His memory was 
noted as good; he had little insight.  Impression was alcohol 
dependency, mild anxiety, and depression, not otherwise 
specified.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the Veteran and reflected in the record is not consistent 
with a rating higher than 30 percent for PTSD prior to 
November 3, 2003.  The evidence during the applicable time 
period shows that the veteran's PTSD is primarily manifested 
by a depressed mood, chronic sleep impairment, and reported 
nightmares, as contemplated by a 30 percent disability 
evaluation under Diagnostic Code 9411. 38 C.F.R. § 4.130 
(2008).

Significantly, there is no evidence of symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  In fact, the evidence shows that the 
veteran has consistently been alert and oriented times four 
during his evaluations.  His speech has been regarded as 
normal as to tone, volume, and speed.  He is described as 
pleasant and cooperative during his evaluations.  His thought 
processes were logical, goal directed, and coherent.  There 
was no evidence of suicidal or homicidal ideation.  His 
judgment and insight were regarded as good.  

The Board acknowledges a May 2008 statement provided by 
D.O.B., Ph.D., in which such psychologist diagnosed the 
Veteran with chronic PTSD and assigned a GAF score of 55.  
The psychologist noted that "I do not have the records from 
the inpatient treatment center at Little Rock to review, but 
I am certain that he had a GAF score much lower than that as 
they do not tend to accept patients for inpatient treatment 
unless they are at the severe level of functioning 
necessitating the intensive six week treatment program."  
The psychologist further indicated that the Veteran had a 
PTSD diagnosis from his first consultation at the VA Hospital 
on or around January 1981.

Even considering the psychologist's statement, the evidence 
still does not show that the Veteran's PTSD was manifested by 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment.  The psychologist noted that he is certain that the 
Veteran had a GAF score lower than 50, however, review of the 
medical evidence dated during the applicable time period only 
shows one GAF score of 50 assigned in September 2001, and a 
GAF score of 75 assigned in September 2002.  

Based on the above-reasons and bases, the Board finds that 
the Veteran's disability picture does not more nearly 
approximate the criteria for a 50 percent evaluation for the 
time period from May 16, 2001, to November 3, 2003.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
Veteran is frequently hospitalized for PTSD and there is no 
indication that this disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

III.  Earlier Effective Date Claim

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).  If a Veteran files an application 
for service connection with VA and the claim is disallowed, 
he has the right to appeal that disallowance to the Board.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not 
initiate an appeal within one year, or if he initiates a 
timely appeal and the appeal is denied, the disallowance 
becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 
(2008).  With exceptions not here applicable, any award based 
on a subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2008).  Specifically, the 
effective date of an award of disability compensation based 
upon the submission of new and material evidence other than 
service department records received after final disallowance 
will be the date of receipt of the new claim or the date that 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2008).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

Here, the Veteran's original claim of service connection for 
PTSD was denied by the RO in an October 1981 rating decision; 
that decision was sent by the RO to the veteran in the 
following month.  The Veteran did not appeal that decision 
within one year of being notified, and therefore that 
decision became final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.104, 20.302, 20.1103 (2008).

On May 16, 2001, the Veteran sought to reopen his service 
connection claim for PTSD.  In a May 2004 decision, a DRO 
granted service connection for PTSD, effective May 16, 2001.  

The veteran contends that he is entitled to an effective date 
prior to May 16, 2001 for the grant of service connection for 
PTSD.  He contends that the effective date should be in 1981, 
when he originally filed a claim for PTSD.  

As noted, the record reflects that the Veteran's application 
to reopen a claim of service connection for PTSD was received 
at the RO on May 16, 2001.  Turning to the question of 
whether the Veteran submitted an informal claim subsequent to 
the final October 1981 rating decision and prior to the 
assigned effective date of May 16, 2001, the Board concludes 
that he did not submit such a claim.  There is no 
communication or action of record indicating intent to seek 
service connection for PTSD received between October 1981 and 
May 16, 2001.  

Applying the relevant regulations, the effective date for 
service connection can be no earlier than the date of the 
claim to reopen.  See 38 C.F.R. § 3.400 (2008).  
Consequently, there is no legal basis upon which to grant an 
effective date prior to May 16, 2001, for the grant of 
service connection for PTSD.

As the preponderance of the evidence is against the claim for 
an effective date prior to May 16, 2001 for the grant of 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Board acknowledges the argument advance by the Veteran's 
representative to the effect that "VA failed to get his 
records" when the Veteran filed a service connection claim 
in 1981.  That claim was ultimately denied in the October 
1981 rating decision and as noted, that rating decision 
became final.  To the extent the Veteran seeks an effective 
date prior to a final rating decision, he must file a claim 
of clear and unmistakable error concerning the prior rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision as free-standing claims for 
earlier effective dates vitiate the rule of finality).


ORDER

For the period from May 16, 2001, to November 3, 2003, 
entitlement to an evaluation in excess of 30 percent for  
PTSD is denied.  

Entitlement to an effective date prior to May 16, 2001, for 
the award of service connection for PTSD is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


